DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated [0002]).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-4 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, the term “number density of TiNs” (Pg. 5 Ln. 1 of claims) is indefinite. It is unclear how the claimed number density is measured.  The specification provides a specific method for this measurement [0068]), but it is unclear whether the claims are limited to this method (including the area measured).  Since the values would be expected to depend on the methods used and since other methods could be used, the claims are indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed.  For purposes of examination, any steel bar meeting the remaining claim limitations of claim 1 shall be considered to meet the number density limitation until is rendered definite by applicant.

Regarding claims 2-4, claims 2-4 are rejected for their incorporation of the above due to their dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Anami et al. (JP 2008-208397 A machine translation), hereinafter Anami (original of record in the IDDS filed September 29, 2020).

Regarding claims 1-4, Anami teaches a connecting rod that is hot forged (Pg. 2 [4}) made of steel (Pg. 2 [9]) that has chemical composition in mass% as described in the Table below (in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I), and the max values of Anami (shown in the below Table, all within the claimed ranges), when applied to Formula 1 equal 1.065, which meets the criteria of Formula 1 (0.48-1.50).  Regarding “a number density of TiNs in steel each having a circle equivalent diameter of not less than 20 microns is 0.3 to 4.0/mm2”, this is indefinite per the 35 U.S.C.112(b) rejections 

Table
Element
Cl 1. (mass%)
Cl. 2 (one or more) (mass%)
Cl. 3 & 4 (one or more) (mass%)
Pg. 2 [12], Pg. 3 [12] & [13] & Pg. 14 [1] (mass%)
Rationale to optimize
C
0.05-0.40


0.15-0.3
Pg. 2 [17]; sufficient to secure strength and improve break splitting and limited to prevent machinability deterioration
Si
0.05-0.50


0< Si ≤2
Pg. 2 [18]-Pg. 3 [1]; sufficient to deoxidize during melting and limited to prevent machinability deterioration
Mn
1.51-3.50


0.6-2
Pg. 3 [2]; sufficient to deoxidize and desulfurize during 

0.010-0.100


0 < P ≤ 0.15
Pg. 3 [4]; minimized to maintain hot workability and sufficient to improve fracture splitting 
S
≤ 0.30


0 < S ≤ 0.15
Pg. 3 [5]; minimized to maintain hot workability and fracture splitting and sufficient to improve fracture splitting
Cr
0.05-2.50


0 < Cr ≤ 2
Pg. 3 [6]; sufficient to increase strength and minimized to maintain machinability
V
0.10-0.75


0.20 < V ≤ 0.5
Pg. 3 [7], sufficient to secure steel strength and break splitting property, limited to optimize cost
Ti
0.005-0.25


0.01-0.10
Pg. 3 [8]; sufficient to improve fracture 

0.005-0.060


0 < Al ≤ 0.06
Pg. 3 [3], sufficient for deoxidizing and grain refinement and limited to prevent nozzle clogging
N
0.002-0.020


0 < N ≤ 0.007
Pg. 3 [10]; limited to optimize amount of Ti and present as inevitable 
Cu
≤ 0.60
0.01-0.60+

0< Cu ≤ 0.2^
Pg. 3 [13]-Pg. 14 [1]; sufficient to improve strength and limited to maintain machinability (Nb/Mo); reduce soot generation (Cu) and avoid excess cost (Ni)
Ni
≤ 0.60
0.01-0.60+

0< Ni≤ 0.2^

Mo
≤ 0.70
0.01-0.70+

0< Mo ≤ 0.05^

Nb
≤ 0.100
0.005-0.100+

0< Nb ≤ 0.05^

Pb
≤ 0.30

0.01-0.30*


Te
≤ 0.3000

0.0003-0.3000*


Ca
≤ 0.0100

0.0003-0.0100*
0< Ca ≤ 0.005
Pg. 3 [12]; sufficient to improve fracture splitting property and 

≤ 0.4000

0.0003-0.4000*


Fe & impurities
balance


balance


+One or more of these types of elements
*One or more types of these elements
^Pg. 3 [13]-Pg. 14 [1]; one or more of these maybe contained in the steel

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784